DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on May 26, 2022 is acknowledged. Claims 1-20 remain pending. Applicant amended claims 1-3 and 11-13 to obviate the various 35 U.S.C. 112 rejections set forth in the previous Office action, and thus place the claims in condition for allowance. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Holmes (US 2014/0342371 A1) discloses a system for capturing, preserving, and transporting a bodily fluid, the system comprising (see Fig. 53B): 
a collection jar comprising: 
a base body 3740; 
a lid body 3780 configured to attach to the base body 3740 to close the base body 3740 (see [0495]); and 
a plunger disposed on the lid body (see [0495]), wherein the plunger is configured to move from a first plunger position to a second plunger position by pushing the plunger into an internal cavity of the base body 3740; and 
a transportation packaging comprising 15a foam-based, thermally-insulated outer container (see [0020]).  
While it would have been obvious to one of ordinary skill in the art to provide the Holmes system with any conventional thermally-insulated transportation packaging, and the individual components of the claimed transportation packaging (i.e. vacuum insulated panel, foam endcaps, phase-change sleeve that surrounds a collection jar) for thermally insulating a specimen receptacle during transport are well-known in the art (e.g. [0161] of US 2003/0014982 A1; abstract of US 2003/0234255 A1), prior art does not disclose a transportation packaging comprising all of the components recited in claims 1 and 11 arranged in the manner recited in claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796